DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 7, 9, 10, 14-20, 25, 27, 28, 32-34, and 37-40 are pending in the application. 
Applicant’s amendment to the claims, filed on May 17, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks and declaration under 37 CFR 1.130(a) (hereafter “Sivaramakrishnan Declaration”) filed on May 17, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 1, 2, 7, 9, 10, and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.
Claims 19, 20, 25, 27, 28, 32-34, and 37-40 are being examined on the merits. 


Information Disclosure Statement
In the interest of clarifying the record, it is noted that the applicant states that the reference cited on the second page of the IDS filed on December 20, 2021 is a published U.S. patent application. However, the actual cited reference is Application No. 16/769,852 and not the corresponding patent application publication US 2021/0179692. 

Claim Objections
The objection to claims 27 and 34 in the recitation of “a sequence that is at least 95% identical” and “a sequence at least 95% identical”, respectively, is withdrawn in view of the applicant’s instant amendment to the claims. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 19, 20, 25, 27, 28, 32-34, 37, and 38 under 35 U.S.C. 112(b) as being indefinite in the recitation of “a substrate having affinity for the catalytic domain of the enzyme” is withdrawn in view of the applicant’s instant amendment to claim 19 to recite the alternatives of “a substrate or pseudosubstrate”. 
The rejection of claim 25 under 35 U.S.C. 112(b) as being indefinite in the recitation of “substantially repeating” and “about 50 to about 250” is withdrawn in view of the applicant’s instant amendment to claim 25. 
The rejection of claim 28 under 35 U.S.C. 112(b) as lacking antecedent basis in the recitation of “the ER/K sequence” and “the peptide sequence” is withdrawn in view of the applicant’s instant amendment to claim 28. 
The rejection of claim 34 under 35 U.S.C. 112(b) as being indefinite in the recitation of “a resonance energy transfer donor or acceptor”, “a partner for the resonance energy transfer donor or acceptor”, and “the catalytic domain of the enzyme, or a portion of the catalytic domain for which the molecule has affinity” is withdrawn in view of the applicant’s instant amendment to re-write claim 34 as an independent claim. 

Claims 19, 20, 25, 27, 28, 32, 33, 37, and 38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 19 (claims 20, 25, 27, 28, 32, 33, 37, and 38 dependent therefrom) is indefinite in the recitation of “wherein the substrate or pseudosubstrate is not from the enzyme” because it is unclear as to the meaning of the phrase “not from the enzyme”. According to the instant remarks, the applicant intends for the phrase “wherein the substrate or pseudosubstrate is not from the enzyme” to have the meaning of “where the substrate or pseudosubstrate is not part of the enzyme” (remarks at p. 6, second paragraph). However, even in view of the applicant’s remarks, it is unclear as to the applicant’s intended meaning of the phrase “wherein the substrate or pseudosubstrate is not from the enzyme”, which can be interpreted to mean, e.g., that the substrate or pseudosubstrate is not a product of or produced by the enzyme; that the substrate or pseudosubstrate is separate from a native, contiguous full-length enzyme; or that the substrate or pseudosubstrate is heterologous to the enzyme. It is suggested that the applicant clarify the meaning of the noted phrase.  

Claims 34, 39, and 40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 34 (claims 39 and 40 dependent therefrom) is indefinite in the recitation of “A polypeptide comprising, in order from amino terminus to carboxy terminus: a molecule having affinity for a catalytic domain of an enzyme”. A broad limitation together with a narrow limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 34 recites the broad recitation “a molecule having affinity for a catalytic domain of an enzyme”, and the claim also recites “A polypeptide”, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the “molecule having affinity for a catalytic domain of an enzyme” is required to be a peptide or polypeptide having affinity for a catalytic domain of an enzyme or can be any molecule having affinity for a catalytic domain of an enzyme. It is suggested that the applicant clarify the meaning of the phrase “a molecule having affinity for a catalytic domain of an enzyme”. 

RESPONSE TO REMARKS: The applicant argues the rejection of claim 34 in-part based on the recitation of “a molecule having affinity for a catalytic domain of an enzyme” should be withdrawn in view of the applicant’s instant amendment to re-write claim 34 as an independent claim.
The applicant’s argument is not found persuasive. Even in view of the applicant’s amendment, claim 34 remains indefinite for the reasons stated above.
  
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19, 20, 25, 27, 28, 32, 33, 37, and 38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
MPEP § 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims”. See also MPEP 714.02.  MPEP § 2163.II.A.3.(b) further states, “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, para. 1, as lacking adequate written description”. According to MPEP § 2163.I.B, “While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure” and “The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117”.
Claim 19 (claims 20, 25, 27, 28, 32, 33, 37, and 38 dependent therefrom) has been to recite “wherein the substrate or pseudosubstrate is not from the enzyme”. According to the applicant’s instant remarks, support for this limitation can be found in the specification at page 2, lines 14-15; page 6, lines 3-5; page 8, lines 12-13; page 8, line 33 to page 9, line 4; page 11, lines 8- 15; page 14, line 32 to page 15, line 5; page 17, lines 10-13 and 22-26; and page 18, lines 19-21. The original application provides adequate descriptive support for the pseudosubstrate being heterologous to the enzyme. However, given the indefiniteness of and the plurality of different meanings that can be applied to the limitation at issue, the specification is not considered to provide adequate descriptive support for the limitation “wherein the substrate or pseudosubstrate is not from the enzyme”. 

Claim Rejections - 35 USC § 102
Claims 19, 20, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritt et al. (J. Biol. Chem. 288:8875-8886, 2013; cited on Form PTO-892 mailed on October 8, 2021; hereafter “Ritt”).
As amended, claims 19 and 20 are drawn to a polypeptide comprising: 
a catalytic domain of an enzyme; 
a linker comprising an amino acid sequence flanked by a Forster resonance energy transfer (FRET) donor and a FRET acceptor; and 
a substrate or pseudosubstrate having affinity for the catalytic domain of the enzyme, wherein the linker separates the catalytic domain from the substrate or pseudosubstrate, and wherein the substrate or pseudosubstrate is not from the enzyme.
Claim 37 is drawn to a nucleic acid encoding the polypeptide of claim 19.
Claim 38 is drawn to a host cell comprising the nucleic acid of claim 37. 
Regarding claims 19 and 20, the reference of Ritt discloses a polypeptide sensor comprising mCitrine, a FERM domain, an ER/K linker, mCerulean, and FAK (p. 8879, Figure 1a). The mCitrine moiety is a FRET acceptor (p. 8881, column 2), The mCerulean moiety is a FRET donor (p. 8881, column 2), mCitrine and mCerulean flank the ER/K linker (p. 8879, Figure 1a), FAK is a kinase (p. 8875, Abstract), and given that the FERM domain of the polypeptide sensor is autophosphorylated by the FAK of the sensor (p. 8880, columns 1-2), the FERM domain is considered to be a pseudosubstrate of the enzyme.
Regarding claim 37 and 38, Ritt discloses an expression construct encoding the polypeptide sensor and a sf9 cell transfected with the expression construct (p. 8876, column 2).  
Therefore, Ritt anticipates claims 19, 20, 37, and 38 as written.

RESPONSE TO REMARKS: The applicant argues that the polypeptides disclosed by Ritt are not encompassed by the claims because the FERM domain and the FAK of Ritt are shown to be separated from each other by a sequence that includes a native linker or an ER/K linker and a FRET donor (mCerulean), but not a FRET acceptor and that the FRET acceptor (mCitrine) is instead shown to be attached to the FERM domain.
The applicant’s argument is not found persuasive. It appears that the applicant is narrowly interpreting the phrase “flanked by a Forster resonance energy transfer (FRET) donor and a FRET acceptor” to mean the linker is required to comprise (in addition to the recited amino acid sequence) the FRET donor and the FRET acceptor. However, given a broadest reasonable interpretation, the recited linker is not required to comprise the recited amino acid sequence, the FRET donor, and the FRET acceptor. Rather, given a broadest reasonable interpretation, the linker is only required to comprise an amino acid sequence with the recitation of “flanked by a Forster resonance energy transfer (FRET) donor and a FRET acceptor” requiring that the linker amino acid sequence is flanked either directly or indirectly by the FRET donor and FRET acceptor. At least the FAK 0, FAK 10, FAK 20, and FAK 30 polypeptides of Ritt (Figure 1a) comprise a native or native-ER/K linker and the linker is flanked directly by a FRET donor (mCerulean) and indirectly by a FRET acceptor (mCitrine) with an intervening FERM domain. Thus, contrary to the applicant’s position, when the claims are given a broadest reasonable interpretation, the referenced polypeptides of Ritt are encompassed by the claims.   

The rejection of claims 19, 20, 32, 33, 37, and 38 under 35 U.S.C. 102(a)(1) as being anticipated by Sommese et al. (J. Biol. Chem. 292:2873-2880, February 2017; cited on the IDS filed on October 13, 2020; hereafter “Sommese”) as evidenced by UniProt Database Accession Number P17252 (May 2016, 14 pages; cited on Form PTO-892 mailed on January 19, 2022; hereafter “UniProt”) is withdrawn in view of the Sivaramakrishnan Declaration. 

Claims 19, 20, 32, 33, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swanson et al. (J. Biol. Chem. 289:17812-17829, 2014; cited on the IDS filed on October 13, 2020; hereafter “Swanson”) as evidenced by UniProt (supra). See MPEP 2131.01 regarding a multiple reference 35 U.S.C. 102 rejection.
Regarding claims 19 and 20, the reference of Swanson discloses a PKCα sensor comprising human PKCα amino acids 1-292, mCerulean, a TEV protease site, an ER/K linker, mCitrine, and human PKCα amino acids 293-672 (p. 17816, Figure 1a; p. 17818, Figure 2b). Swanson discloses the domains of PKCα, ER/K linker, and the mCitrine/mCerulean FRET pair are tethered with (Gly-Ser-Gly)2-4 linkers to allow for rotational freedom (p. 17816, column 1). According to Figure 2b of Swanson, the PKCα regulatory domain is at the N-terminus of the sensor and the PKCα catalytic domain is at the C-terminus of the sensor. Swanson discloses the PKCα regulatory domain comprises a pseudosubstrate sequence (p. 17816, Figure 1a) that interacts with the kinase active site (p. 17816, Figure 1a and column 2) and thus the pseudosubstrate of Swanson’s PKCα sensors is considered to be a “pseudosubstrate having affinity for the catalytic domain of the enzyme” as recited in claim 19. 
Regarding the phrase “wherein the substrate or pseudosubstrate is not from the enzyme”, according to the applicant’s instant remarks at p. 6, second paragraph, the applicant intends for the phrase “wherein the substrate or pseudosubstrate is not from the enzyme” to have the meaning of “where the substrate or pseudosubstrate is not part of the enzyme”. The PKCα portion of Swanson’s PKCα sensors at the N-terminus is separate from (i.e., not part of) the PKCα portion of Swanson’s PKCα sensors at the C-terminus. The C-terminal portion of Swanson’s PKCα sensors is the enzymatic domain, which enzymatic domain is capable of catalyzing a phosphorylation reaction and itself is considered to be an enzyme. Given that the N-terminal PKCα portion is not part of the C-terminal kinase domain PKCα portion of Swanson’s PKCα sensors and the C-terminal kinase domain PKCα portion of Swanson’s PKCα sensors is itself an enzyme, the pseudosubstrate is not part of the enzyme in the PKCα sensors of Swanson. 
Also, the phrase “wherein the substrate or pseudosubstrate is not from the enzyme” is written in the alternative such that claim 19 only requires one or the other of the substrate and pseudosubstrate but not both to be “not from the enzyme”. As such, given a broadest reasonable interpretation, claim 19 is interpreted as requiring only the substrate but not the pseudosubstrate to be “not from the enzyme”.
Regarding claims 32 and 33, as stated above, Swanson’s PKCα sensors comprise a catalytic domain of PKCα. The remaining limitations of claim 32 and the limitations of claim 33 address the “substrate” and not the “pseudosubstrate”. Even so, it is noted that even though Swanson does not expressly disclose the pseudosubstrate of human PKCα is a peptide that is 5 to 20 amino acids in length and comprises the amino acid sequence of SEQ ID NO: 29, evidentiary reference UniProt is cited in accordance with MPEP 2113.01.III to show that amino acids 18-31 of human PKCα correspond to SEQ ID NO: 29 and the applicant’s specification discloses that SEQ ID NO: 29 is from the pseudosubstrate sequence of PKCα (p. 21, lines 18-19).
Regarding claims 37 and 38, Swanson discloses an expression construct encoding the polypeptide sensor and a sf9 cell transfected with the expression construct (p. 17813, column 2 to p. 17814, column 1).  
Therefore, Swanson anticipates claims 19, 20, 32, 33, 37, and 38 as written.

RESPONSE TO REMARKS: The applicant argues that claim 19 has been amended to recite “wherein the substrate or pseudosubstrate is not from the enzyme” and that the pseudosubstrate and catalytic domain portions of Swanson’s sensors are both from PKCα and at no point does Swanson disclose including a substrate or pseudosubstrate that is not from PKCα. The applicant argues that given that the PKCα sensors of Swanson comprise a PKCα pseudosubstrate and a PKCα catalytic domain, the claimed polypeptides are distinguished from the PKCα sensors of Swanson.
The applicant’s argument is not found persuasive. In view of the indefiniteness of the phrase “wherein the substrate or pseudosubstrate is not from the enzyme”, the pseudosubstrate of Swanson’s PKCα sensors is considered to be “not from the enzyme”. For example, as stated above, according to the applicant’s instant remarks at p. 6, second paragraph, the applicant intends for the phrase “wherein the substrate or pseudosubstrate is not from the enzyme” to have the meaning of “where the substrate or pseudosubstrate is not part of the enzyme” and when the phrase “where the substrate or pseudosubstrate is not from the enzyme” is interpreted in accordance with the applicant’s stated meaning, Swanson’s PKCα sensors are encompassed by the claims. As further stated above, claim 19 only requires one or the other of the substrate and pseudosubstrate but not both to be “not from the enzyme” and when claim 19 is interpreted as requiring only the substrate but not the pseudosubstrate to be “not from the enzyme”, Swanson’s PKCα sensors are encompassed by the claims.
Thus, contrary to the applicant’s position, when the claims are given a broadest reasonable interpretation, the referenced PKCα sensors of Swanson are encompassed by the claims.  
In the interest of compact prosecution, if the applicant amends claim 19 to require that the pseudosubstrate is heterologous to the enzyme, it is noted that such an amendment would render claim 33 indefinite because claim 32 requires the enzyme to be PKCα and claim 33 requires that the peptide comprise the sequence of SEQ ID NO: 29, which sequence is from the pseudosubstrate sequence of PKCα.

Claim Rejections - 35 USC § 103
Claims 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ritt (supra) in view of Sivaramakrishnan et al. (WO 2013/067173 A1; cited on the IDS filed on October 13, 2020; hereafter “Sivaramakrishnan”). 
The relevant teachings of Ritt as applied to claims 19, 20, 37, and 38 are set forth above. 
Regarding the recited linker of claims 25 and 27, as stated above, Ritt discloses the sensor comprises an ER/K linker (p. 8879, Figure 1a).  
Ritt does not disclose an ER/K linker sequence as recited in claims 25 and 27. 
Regarding claim 25, the reference of Sivaramakrishnan teaches an ER/K linker for a FRET biosensor (p. 3, paragraph [0011]), wherein the ER/K sequence comprises repeating units of (E(R/K)4)n, wherein n can be an integer from 1 to 43 (p. 12, paragraph [0046]). 
Regarding claim 27, Sivaramakrishnan discloses the ER/K sequence of SEQ ID NO: 1, which is identical to SEQ ID NO: 32 of this application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ritt and Sivaramakrishnan to use the ER/K sequence of Sivaramakrishnan in the sensor of Ritt. One would have been motivated to and would have had a reasonable expectation of success to do this because Ritt discloses a FRET biosensor comprising an ER/K linker and Sivaramakrishnan discloses the sequence of an ER/K linker for a FRET biosensor. 
Therefore, claims 25 and 27 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues that Sivaramakrishnan fails to remedy the alleged deficiencies of Ritt. 
The applicant’s argument is not found persuasive. The applicant’s alleged deficiencies of Ritt have been addressed above. For the reasons stated above, it is the examiner’s position that the polypeptides of claims 25 and 27 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 
The applicant’s alleged deficiencies of Ritt have been addressed above and contrary to the applicant’s position, the polypeptides of claims 25 and 27 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date in view of the combination of Ritt and Sivaramakrishnan. 

The rejection of claims 25, 27, 28, and 34 under 35 U.S.C. 103 as being unpatentable over Sommese (supra) in view of Sivaramakrishnan (supra) is withdrawn in view of the Sivaramakrishnan Declaration. 

Claims 25, 27, 28, 34, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Swanson (supra) in view of Sivaramakrishnan (supra) and Steinkuhler (US 2007/0009989 A1; cited on Form PTO-892 mailed on January 19, 2022; hereafter “Steinkuhler”).
The relevant teachings of Swanson as applied to claims 19, 20, 32, 33, 37, and 38 are set forth above. 
Regarding the recited linker of claims 25, 27, and 34, as stated above, Swanson discloses the sensor comprises an ER/K linker (p. 17818, Figure 2b). 
Swanson does not disclose an ER/K linker sequence as recited in claims 25, 27, and 34. 
Regarding claim 25, the reference of Sivaramakrishnan teaches an ER/K linker for a FRET biosensor (p. 3, paragraph [0011]), wherein the ER/K sequence comprises repeating units of (E(R/K)4)n (p. 12, paragraph [0046]). 
Regarding claims 27 and 34, Sivaramakrishnan discloses the ER/K sequence of SEQ ID NO: 1, which is identical to SEQ ID NO: 32 of this application. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Swanson and Sivaramakrishnan to use the ER/K sequence of Sivaramakrishnan in the sensor of Swanson. One would have been motivated to do this because Swanson discloses a FRET biosensor comprising an ER/K linker and Sivaramakrishnan discloses the sequence of an ER/K linker for a FRET biosensor. 
Regarding claim 28 and further regarding claim 34, as stated above, Swanson discloses the sensor comprises human PKCα amino acids 1-292, mCerulean, a TEV protease site, an ER/K linker, mCitrine, and human PKCα amino acids 293-672 (p. 17818, Figure 2b) and discloses tethering the PKCα domains, ER/K linker, and the mCitrine/mCerulean FRET pair with (Gly-Ser-Gly)2– 4 linkers to allow for rotational freedom (p. 17816, column 1).
Although Swanson discloses a (Gly-Ser-Gly)2-4 linker between mCerulean and the ER/K linker, Swanson does not disclose a (Gly-Ser-Gly)2-4 linker between mCerulean and the TEV protease site and a (Gly-Ser-Gly)2-4 linker between the TEV protease site and the ER/K linker.
Sivaramakrishnan teaches (Gly-Ser-Gly)4 linkers between all protein domains of a FRET biosensor to ensure rotational freedom between the domains (p. 25, middle; p. 33, bottom) and the reference of Steinkuhler acknowledges flanking an internal TEV protease cleavage site with GS repeats (p. 7, paragraph [0075]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Swanson, Sivaramakrishnan, and Steinkuhler to modify the sensor of Swanson to include a (Gly-Ser-Gly)2-4 linker between mCerulean and the TEV protease site and a (Gly-Ser-Gly)2-4 linker between the TEV protease site and the ER/K linker. One would have been motivated to do this because Swanson discloses a FRET biosensor comprising an internal TEV protease cleavage site, Sivaramakrishnan teaches placing (Gly-Ser-Gly)4 linkers between all protein domains of a FRET biosensor to ensure rotational freedom between the domains, and Steinkuhler acknowledges flanking an internal TEV protease cleavage site with Gly-Ser repeats.  
Therefore, claims 25, 27, 28, 34, 39, and 40 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues that claim 19 has been amended to recite “wherein the substrate or pseudosubstrate is not from the enzyme” and that the pseudosubstrate and catalytic domain portions of Swanson’s sensors are both from PKCα and at no point does Swanson disclose including a substrate or pseudosubstrate that is not from PKCα. The applicant argues that given that the PKCα sensors of Swanson comprise a PKCα pseudosubstrate and a PKCα catalytic domain, the claimed polypeptides are distinguished from the PKCα sensors of Swanson and the references of Sivaramakrishnan and Steinkuhler fail to remedy the alleged deficiencies of Swanson. 
The applicant’s argument is not found persuasive. Regarding claims 34, 39, and 40, these claims do not recite the limitation “wherein the substrate or pseudosubstrate is not from the enzyme”.
Regarding claims 25, 27, and 28, the applicant’s alleged deficiencies of Swanson have been addressed above and contrary to the applicant’s position, the polypeptides of claims 25, 27, 28, 34, 39, and 40 would have been prima facie obvious to one of ordinary skill in the art before the effective filing date in view of the combination of Swanson, Sivaramakrishnan, and Steinkuhler. 

Conclusion
Status of the claims:
Claims 1, 2, 7, 9, 10, 14-20, 25, 27, 28, 32-34, and 37-40 are pending in the application.
Claims 1, 2, 7, 9, 10, and 14-18 are withdrawn from consideration.
Claims 19, 20, 25, 27, 28, 32-34, and 37-40 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656